

115 S1469 IS: Lift Investment in Film, Television, and Theater Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1469IN THE SENATE OF THE UNITED STATESJune 28, 2017Mr. Blunt (for himself, Mr. Schumer, Mr. Isakson, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend tax incentives to permanently extend the
			 special expensing rules for certain film, television, and live theatrical
			 productions, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Lift Investment in Film, Television, and Theater Act or the LIFTT Act.
		2.Permanent extension of expensing of
			 qualified productions
 (a)Permanent extensionSection 181 of the Internal Revenue Code of 1986 is amended by striking subsection (g).
 (b)Modification of rules for electionParagraph (1) of section 181(c) of the Internal Revenue Code of 1986 is amended— (1)by striking for the taxable year in which and inserting
					
 for—(1)in the case of a qualified film or television production, the taxable year in which; (2)by striking the period at the end and inserting , and; and
 (3)by adding at the end the following new paragraph:  (2)in the case of a qualified live theatrical production, the taxable year in which such theatrical production holds its first public performance..
				(c)Effective
			 date
				(1)In
 generalThe amendments made by this section shall apply to productions commencing after December 31, 2016. (2)CommencementFor purposes of paragraph (1), the date on which a qualified live theatrical production commences is the date of the first public performance of such production for a paying audience.
				